Opinion after Remandment.
In affirming the judgment in this case, upon original submission, we declined and refused, for reasons we set forth in our opinion, to consider appellant's requested and refused written charges 16 and 17.
The Supreme Court, upon petition for certiorari to us, has said that we were in error in so doing; and has remanded the case to us for our further consideration.
Giving it further consideration, and according to the mandate of the Supreme Court, by which of course we are controlled, Code 1940, Tit. 13, Sec. 95, we reach the conclusion that appellant was entitled to have the jury instructed as requested in the two written charges mentioned above. *Page 423 
They were not abstract; and we do not find their substance to have been otherwise given to the jury. And for the error in refusing to give to the jury these two written charges the judgment will be reversed and the cause remanded.
Since this is true, it would seem unnecessary to consider the other matter discussed in the Supreme Court's opinion.
Reversed and remanded.